Citation Nr: 1202306	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  07-06 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a back disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a left leg disorder, other than varicose veins, to include as secondary to a back disorder.  

4.  Entitlement to service connection for varicose veins of the left leg.  

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

6.  Entitlement to a rating in excess of 10 percent for a right ring finger injury.  

7.  Entitlement to a rating in excess of 10 percent for a left middle finger injury.  

8.  Entitlement to a compensable rating for a left hand scar.  

9.  Entitlement to an initial compensable rating for a right middle finger injury. 

10.  Entitlement to an initial compensable rating for a right little finger injury.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to January 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2005, May 2008, and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the July 2005 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for a back disorder, denied service connection for varicose veins of the left leg, and denied service connection for a left leg condition secondary to a back condition.  The RO also continued noncompensable (0 percent) ratings for a left middle finger disability, a right ring finger disability, and residuals of a laceration of the left hand between the thumb and index finger.  In the May 2008 rating decision, the RO denied service connection for PTSD.  In the November 2008 rating decision, the RO, in pertinent part, granted service connection and assigned initial noncompensable (0 percent) ratings for a right middle finger disability and a right little finger disability, effective April 30, 2008.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.  During the hearing, the undersigned granted a 30-day abeyance period for submitting additional evidence.  In September 2011, the Veteran submitted additional evidence in support of his appeal, along with a signed waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for right middle and little finger disabilities, the Board has characterized these issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In December 2006, the RO assigned a 10 percent rating for the service-connected right ring finger disability, effective January 19, 1990.  This rating action was to implement a May 1994 decision in which the Board granted an increased, 10 percent rating for postoperative residuals of an injury to the right ring finger.  As the appellant is presumed to be seeking the maximum available benefit, the claim for an increased rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As regards the claim for an initial compensable rating for the service-connected right middle finger disability, the Board notes that, following the November 2008 rating decision granting service connection, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned in January 2009.  The RO issued a statement of the case (SOC) in February 2010.  In his February 2010 VA Form 9 (substantive appeal), the Veteran indicated that he had read the SOC and any supplemental SOC (SSOC) and was only appealing the issues regarding the evaluations of his right little finger disability and left hand scar, and service connection for left leg varicose veins and a left leg condition as secondary to a back condition.  While the Veteran did not indicate that he was appealing the claim for an initial compensable rating for his right middle finger disability, this issue was included on a June 2010 VA Form 8 (Certification of Appeal) and the Veteran provided testimony regarding this matter during the August 2011 hearing.  

The United States Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that, where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, there is no evidence that the RO closed the appeal regarding the claim for an initial compensable rating for a right middle finger disability, and the RO certified this issue to the Board.  Accordingly, the filing of a timely substantive appeal as to this issue is waived.

The Court has also held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to the claim for a TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  In an August 2007 statement, the Veteran reported that he had lost almost all of the use of three fingers on his right hand, which had kept him from working for over a year.  Although, during a September 2008 VA examination, the Veteran reported that he was unemployed due to right hand, left leg, and thoracic spine injuries, in his January 2009 NOD, the Veteran indicated that he could not work because of his fingers and right hand.  During the August 2011 hearing, he indicated that he had had to quit all of his jobs because of his hands.  As the Veteran has asserted that he is unemployable due to his service-connected disabilities of the hands/fingers, the claim for a TDIU is being remanded, below.  

As a final preliminary matter, during the August 2011 hearing, the Veteran provided testimony regarding back and neck injuries he reportedly sustained in service.  The claim for service connection for a chronic neck disorder was previously denied in a May 1994 Board decision.  The Veteran's August 2011 testimony suggests that he wishes to reopen this claim for service connection.  The request to reopen a claim for service connection for a neck disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The Board's decision reopening the claim for service connection for a back disorder is set forth below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  In a May 1994 decision the Board denied service connection for a chronic back disability.

3.  Evidence associated with the claims file since the May 1994 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The May 1994 Board decision denying service connection for a chronic back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

2.  As pertinent evidence received since the May 1994 Board decision is new and material, the criteria for reopening the claim for service connection for a back disorder are met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Given the favorable disposition of the request to reopen the claim for service connection for a back disorder, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Factual Background and Analysis

New and Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2011).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In January 1990, the Veteran filed a claim for service connection for a back disorder.  In a June 1990 rating decision, the RO denied service connection for a back disorder on the basis that the medical evidence was not sufficient to establish that the Veteran's current back symptoms were causally related to a particular injury during active duty or a chronic disabling condition of the spine.  The Veteran perfected an appeal of this denial.  After remanding the claim for additional development in March 1992, October 1992, and May 1993, in a May 1994 decision, the Board denied service connection for a chronic back disability.  The Board's May 1994 denial was based on a finding that any back symptomatology present during service was acute and transitory and resolved with no residual disability demonstrated.  As the Veteran did not appeal or seek reconsideration of the May 1994 Board decision, and no other exception to finality applies, that decision is final as to the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The record indicates that the Veteran sought to reopen his claim for service connection for a back disorder in September 2004.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).   Here, the last final denial of the claim is the May 1994 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

At the time of the May 1994 Board decision, the evidence of record consisted of service treatment records, a May 1990 VA examination report, and an August 1993 VA medical opinion.  

Service treatment records reflect complaints regarding and treatment for back pain.  In July 1986, the Veteran complained of low back pain after heavy lifting.  X-ray of lumbosacral spine revealed no significant abnormalities.  The impression was muscular low back pain.  In December 1986, the Veteran was involved in a motor vehicle accident as a passenger; no complaints regarding back pain were noted at that time.  In January 1988, he described back pain since being thrown from his Jeep in December 1987 while on leave.  The assessment was sub-acute back sprain, rule out compression fracture.  X-ray of the thoracic spine revealed wedging of T12 anteriorly, which might represent an old sequela of an old compression anatomical variant.  X-ray of the lumbar spine revealed end plate depressions which were probably due to notochordal remnants.  There was no fracture or dislocation.  The assessment following treatment the following day was recurring back pain, discogenic.  In July 1989, the Veteran complained of back pain and reported that his vehicle was defective, in that the shock absorber was out.  The diagnosis was back muscle strain.  In his August 1989 Report of Medical History, the Veteran described recurrent back pain.  He indicated that he had back pain from operating heavy equipment from the prior six years and from flipping his Jeep in December 1987.  Clinical evaluation of the spine was normal on examination in August 1989.  

On VA examination in May 1990, the Veteran gave a history of back pain since 1984.  He described lower thoracic and lower lumbar pain related to operating heavy equipment.  He reported that he experienced back pain when operating heavy equipment or running.   Examination of the back revealed discomfort to palpation at T8-T12.  Flexion was to 90 degrees, but extension was to 15 degrees, which was less than expected for the Veteran's age.  Lateral bending was to 20 degrees, bilaterally, and rotation was normal.  X-rays of the lumbosacral and thoracic spine were normal.  The pertinent diagnosis was pain in the lumbosacral spine with normal X-ray reports.  

In August 1993, a VA physician reviewed the Veteran's claims file and provided an opinion regarding the January 1988 and May 1990 X-ray reports.  The physician's impression following review of the claims file was chronic low back pain without X-ray evidence to support any bony injury to the lumbar spine.  He added that if, indeed, there was some thoracic level T12 wedging seen on the earlier X-ray, this was not mentioned at all in 1990; indicating that any wedging seen must have been very minimal and would be a healed bony injury.  

At the time of the May 1994 Board decision, there was evidence of complaints regarding back pain during and after service; however, there was no medical evidence of a chronic residual back disability.  Evidence associated with the claims file since May 1994 includes records of VA treatment dated from November 2004 to January 2010.  During VA treatment in November 2004, the Veteran described low back pain since the 1980s.  He reported that he carried heavy equipment in service and gradually developed back pain.   X-ray of the lumbar spine revealed moderate degenerative arthritic changes involving the L2-3 disc space with spur formation and sclerotic changes at the articular surface or end plate.  

In addition to his November 2004 report of low back pain since carrying heavy equipment in service, the Veteran described a continuity of symptomatology of back pain since service during the August 2011 hearing.  The Veteran is competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  These reports of a continuity of symptomatology suggest a link between his current complaints regarding the low back and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

The post-service medical evidence discussed above, which includes X-ray evidence of degenerative changes in the lumbar spine and the Veteran's competent report of a continuity of symptomatology of low back pain since service, is new in that it was not previously considered in the May 1994 Board decision.  It is material in that it specifically relates to an unestablished fact necessary to substantiate the claim for service connection, that is, a current back disability and a relationship between such disability and service.  Considering the Court's holding in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claim.  Thus, the claim must be reopened.  

Therefore, as new and material evidence has been received, the claim for service connection for a back disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

New and material evidence having been received; the issue of entitlement to service connection for a back disorder is reopened.  


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

In regard to the reopened claim for service connection for a back disorder, when a claim which has previously been denied by the RO is reopened by the Board, the Board must not take any action which would prejudice the rights of the veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO has not considered the Veteran's claim on the basis of all the evidence, both new and old, in order to determine whether the prior disposition of the claim should be altered.  Therefore, in order to protect the rights of the Veteran, the Board believes that the AMC/RO should be afforded an opportunity to review the Veteran's claim for entitlement to service connection on a de novo basis.

Additionally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

As discussed above, service treatment records reflect in-service complaints regarding and treatment for back pain, and evidence of record reflects that the Veteran has current degenerative changes of the lumbar spine.  The Veteran has reported a continuity of symptomatology of back pain since service, suggesting a link between his current complaints regarding the back and service.  See Duenas, supra.  Accordingly, a VA examination to obtain a medical nexus opinion regarding the claimed back disorder is warranted.  See McLendon, 20 Vet. App. at 83. 

As regards the claim for service connection for varicose veins of the left leg, service treatment records reflect that, in September 1983, the Veteran presented with an insect bite on the calf of his left leg.  He was seen in the surgery clinic where he underwent incision and drainage under local anesthesia.  A very small area of central necrosis was noted.  The assessment was infected spider bite.  On VA examination in May 1990, the examiner noted that the Veteran had a scar approximately one inch in diameter on the medial side of his left calf where he had a brown recluse spider bite.  The examiner further noted that the Veteran had a six inch varicose vein, 1/2 inch in diameter, on the medial side of his left calf, in the same area as the brown recluse spider bite.  There were no varicose veins on the right leg.  A December 2004 record of VA treatment reflects that the Veteran had a long history of left lower extremity varicosities.  Examination revealed significant varicosities of the left lower extremity.  During the August 2011 hearing, the Veteran testified that, by the time he was 30, he started to have veins pop out where he was treated for the spider bite in service.  

In light of the evidence of an in-service spider bite, the May 1990 VA examination noting a varicose vein in the same area, and the evidence of current varicose veins, the Board finds that a VA medical examination and opinion, by an appropriate physician, would be helpful in resolving this claim.  See 38 U.S.C.A. § 5103A.  

As regards the claim for service connection for PTSD, Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f).   

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.

Pursuant to 38 C.F.R. § 3.304(f), as revised, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).   

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).   

The Veteran has asserted that he has PTSD related to in-service stressors occurring in Honduras in 1989.  In particular, the Veteran has reported witnessing soldiers injured from parachuting in high winds and being shot at by an individual from Nicaragua who had broken into his camp.  While his service personnel records do not confirm service in Honduras, his service treatment records reflect that, in January 1989, he was given chloroquine phosphate as he was deploying to Honduras.  The Veteran has also submitted a Certificate of Service, issued in March 1989, for participation in Ahuas Tara 89 in Honduras.  Records of VA treatment dated from October 2007 to January 2010 include diagnoses of and treatment for PTSD.  

In December 2009, the RO attempted to verify the Veteran's reported stressors.  A December 2009 response from the Defense Personnel Records Information Retrieval System (DPRIS) reflects that a review of casualty lists from January through March 1989 did not reflect personnel deceased or injured in Honduras.  The response notes that it had reviewed a document which discussed the assistance and training of engineers from the Army of Honduras during the three-month period of Exercise Ahuas Tara 89; however, other than mentioning the area being dangerous because of terrorists and insurgents, there was no mention of the incident described by the Veteran.  

While the RO was unable to verify the Veteran's reported stressor of seeing paratroopers injured in Honduras or shots being fired inside his camp, his reported stressor of being shot at by an individual breaking into his camp is consistent with the area being dangerous because of terrorists and insurgents, as indicated by DPRIS.  In light of the foregoing, the diagnoses of PTSD, and the fact that (as will be discussed below), the claim is being remanded to obtain outstanding VA treatment records, the Board finds that a VA examination regarding this claim is warranted as well.  See 38 U.S.C.A. § 5103A.  

As regards the claim for a compensable rating for his left hand scar, this disability was most recently evaluated during a May 2006 VA examination.  The Veteran complained regarding his left hand laceration between his thumb and index finger, stating that he did not use his left hand as much as before.  The examiner commented that, the more the Veteran used his hands during the day, the more limited they became in motion and functionality.  The examiner performed range of motion testing of the right and left ring fingers.  Grip strength testing of the left hand was repeated three times, with results of 25, 23, and 24 kilograms.  There was thumb opposition lag of 4.5 cm. on the left hand.  The examiner provided measurement of the scar, which was not described as painful or adherent.  There was no loss of skin covering the scar.  In addressing function limited by the scars, the examiner noted that there was variable range of motion based on observation that active motion was less than passive motion; however, it is not clear whether he was referring to variable range of motion regarding the left hand scar or a right ring finger scar.  

The Veteran is currently in receipt of a noncompensable rating for the service-connected left hand scar, pursuant to Diagnostic Code 7805-5308.  Diagnostic Code 7805 evaluates scars based on limitation of function of the affected part.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 2008).  Diagnostic Code 5308 provides ratings of 0, 10, 20, and 20 percent for injury of Muscle Group VIII of the non-dominant hand which is slight, moderate, moderately severe, and severe, respectively.  See 38 C.F.R. § 4.73, Diagnostic Code 5308 (2011).  The function of Muscle Group VIII is extension of the wrist, fingers, and thumb and abduction of the thumb.  Id.  It is not clear from the May 2006 VA examination report whether the Veteran has limitation of motion, to include limitation of motion of the left thumb, which is attributable to his service-connected left hand scar.  Because VA undertook to provide a VA examination to evaluate the service-connected left hand scar, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Additionally, in a February 2007 statement, the Veteran reported that he had no gripping power in his left hand.  In August 2007, he reported that he had only 50 percent use of his left thumb.  During the August 2011 hearing, he stated that he had about 40 percent of use of his left thumb.  These assertions suggest a worsening of the Veteran's limitation of function since May 2006.  

Accordingly, to ensure that the record reflects the current severity of the left hand scar, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

As regards the claims for higher ratings for the Veteran's finger disabilities, these disabilities were most recently evaluated during VA examination in September 2008.  During the August 2011 hearing, the Veteran testified that he had lost about 30 to 40 percent of the use of his left middle finger and his right fingers kept getting worse and he had major arthritis.  This testimony reflects a worsening of the Veteran's service-connected finger disabilities since the September 2008 VA examination.  Accordingly, to ensure that the record reflects the current severity of each of these disabilities, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green, 1 Vet. App. at 124; Caffrey, 6 Vet. App. at 381.

Additionally, the September 2008 VA examination reflects numbness of the right ring finger, little finger, and hand.  The Board notes that service connection for right wrist strain was granted in the November 2008 rating decision.  In that decision, the RO noted that the September 2008 VA examiner noted tendon and nerve damage to the right wrist.  It is not clear whether the Veteran has neurological manifestations of his service-connected right ring and/or little finger disabilities which are distinct from his service-connected right wrist strain.  On remand, the examiner should specifically consider and address any neurological manifestations of the service-connected finger disabilities.  

Further, the September 2008 VA hand, thumb, and fingers examination report reflects that the Veteran did not have a deformity of one or more digits.  However, in a VA joints examination, performed on the same day by the same examiner, the examiner noted that the Veteran had a deformity in the right long, ring, and little fingers.  Such deformity was not specifically described.  On remand, the VA examiner should specifically address whether there is any deformity of the left middle or the right middle, ring, or little fingers, to include rotation or angulation of a bone.  

Moreover, as regards the right ring finger disability, the Board observes that, in the May 1994 Board decision, a 10 percent rating was granted based on a finding that the service-connected postoperative manifestations of a right ring finger injury were manifested by residual surgical scarring which was objectively tender to palpation.  The Board found that the criteria for a 10 percent rating for a tender and painful scar, pursuant to Diagnostic Code 7804, were met.  However, in the December 2006 rating action implementing the Board's May 1994 decision, the RO granted a 10 percent rating pursuant to Diagnostic Code 5226-5227.  On remand, the AMC/RO should clarify the basis for the 10 percent rating currently assigned for the right ring finger disability, and address whether any separate ratings for a scar are warranted.  

In addition to the foregoing, the claims file reflects that there are outstanding medical records which are pertinent to the claims remaining on appeal.  

In this regard, during the August 2011 hearing, the Veteran testified that he received continuous VA treatment for his hands, back, and left leg, specifically, pain management treatment every 30 days.  He also reported that he started receiving VA treatment for his back in 1998 or 1999.  As regards his claimed varicose veins, the Veteran stated that he was currently receiving treatment at the Dayton VA Medical Center (VAMC).  He further indicated that he saw his VA psychologist for PTSD every two to three months.  As regards the claims for higher ratings, in his August 2007 claim for service connection for right middle and little finger disabilities, the Veteran reported that he started receiving treatment at the Dayton VAMC in 2000.  

Treatment records from the Dayton VAMC, to include the Middletown Community Based Outpatient Clinic (CBOC), dated from November 2004 to January 2010, have been associated with the claims file.  However, the foregoing statements from the Veteran reflect that additional pertinent VA treatment records, dated prior to November 2004 and since January 2010, are available.  As any records of VA treatment prior to November 2004 and since January 2010 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, the record reflects that the Veteran filed a VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation, in February 2007.  In March 2007, the RO determined that the Veteran was entitled to Chapter 31 services.  While the Veteran has submitted a copy of an August 2007 Functional Capacity Evaluation performed in conjunction with his VA vocational rehabilitation, no VA vocational rehabilitation folder has been forwarded to the Board.  On remand, the AMC/RO should associate with the claims file the Veteran's vocational rehabilitation records or folder.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.

Further, the Veteran has reported injuring his back during two motor vehicle accidents during service, in December 1986 and December 1987.  Service treatment records include a December 1986 discharge note from Tripler Army Medical Center reflecting that the Veteran had been admitted for one day with a diagnosis of motor vehicle accident with blunt abdominal trauma.  The Veteran's back was not mentioned in this discharge note; however, additional records of treatment from this hospitalization have not been obtained.  There is no indication that the RO has directly contacted Tripler Army Hospital to request records pertinent to the claim for service connection for a back disorder.  VA has an obligation to request records directly from that treating military facility as the Veteran has provided sufficient information to identify and locate the potential custodian of records.  Sheed v. Derwinski, 2 Vet. App. 256, 259 (1992).

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  The claims file includes an April 1988 bill for private chiropractic care following the Veteran's December 1987 motor vehicle accident through February 1988.  In its March 1992 remand, the Board instructed the RO to contact the Veteran so that he could sign and submit an appropriate form giving consent for the release of these private chiropractic records.  However, the claims file reflects that, as the Veteran had moved and not left a forwarding address, the RO was unable to obtain such consent.  

During the August 2011 hearing, the Veteran reported that, following his in-service motor vehicle accident in which he flipped his Jeep he was taken by ambulance to a civilian hospital where he received treatment before his return to Fort Riley.  He also testified that he started receiving treatment for his back from a civilian doctor from around 1993 or 1994.  

A November 2004 record of VA treatment reflects that the Veteran saw a private physician, Dr. K., in 2000.  In his September 2005 NOD, the Veteran reported that he developed a blood clot in the left lower leg which resulted in hospitalization in 1994.  He stated that he was initially treated at Middletown Hospital and then referred to South View Hospital, where Dr. K. had admitting privileges.  The Veteran added that Dr. K. had stated that this blood clot was possibly caused by all of the large varicose veins in the area of the spider bite.  A November 2006 VA treatment record reflects that Drs. R. and K. were the Veteran's family doctors.  The Veteran reported during the August 2011 hearing that a civilian doctor had treated him for his varicose veins of the left leg.  

Records from each of the aforementioned private physicians and facilities have not yet been associated with the claims file.  On remand, the AMC/RO should attempt to associate such records with the claims file.  

Finally, the Board finds that the claim for service connection for a left leg disorder is inextricably intertwined with the claim for service connection for a back disorder, and the claim for a TDIU is inextricably intertwined with each of the claims remanded herein.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, appellate review of these claims must be deferred.  

Accordingly, the case is REMANDED for the following action:

1. In light of the TDIU claim, evaluate this claim and complete any development deemed necessary, to include ensuring VCAA notice obligations are satisfied and affording the Veteran an appropriate VA examination, if deemed warranted.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  

A specific request should be made for VA treatment records from the Dayton VAMC (to include the Middletown CBOC), dated prior to November 2004 and since January 2010.  The AMC/RO should also ask the Veteran to provide sufficient information and necessary releases to obtain:  (a) records of private chiropractic treatment dated from December 1987 to February 1988 (identified above), (b) records of treatment from the civilian hospital where the Veteran received treatment following his December 1987 motor vehicle accident, (c) the civilian doctor who treated the Veteran for his back disorder in 1993 or 1994, (d) Dr. R. and Dr. K. (identified above), (e) records of treatment for a blood clot in the left leg from Middletown Hospital in 1994 (f) records of treatment for a blood clot in the left leg from South View Hospital in 1994, and (g) any civilian physician who has treated the Veteran for varicose veins of the left leg.  

3.  Undertake appropriate action to obtain all outstanding service treatment records from the Tripler Army Hospital (to include any records of treatment following the Veteran's December 1986 motor vehicle accident), to include requesting the records directly from this facility.  

4. Associate with the claims file the Veteran's VA vocational rehabilitation folder.

5.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any back disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Following examination of the Veteran and a review of the record, the examiner should identify any current back disorder.  In regard to any diagnosed back disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disorder was incurred or aggravated as a result of active service, to include any motor vehicle accidents therein.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

6.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any left leg varicose veins.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.  

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Following examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has varicose veins of the left leg which were incurred or aggravated as a result of active service, to include any spider bite therein.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

7.  After all available records have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by a psychologist or psychiatrist, at a VA medical facility.  Prior to the examination, the claims folder must be made available to the psychologist or psychiatrist for review of the case.  A notation to the effect that this record review took place should be included in the report of the psychologist or psychiatrist.

All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify all current psychiatric disability(ies), to include PTSD.  Then, with respect to each such diagnosed disability, the psychologist or psychiatrist should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is due to injury or disease incurred or aggravated during active service.

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met-to include discussion of whether any stressor(s) related to the Veteran's fear of hostile military or terrorist activity is/are deemed sufficient to have resulted PTSD, as well as comment upon the link between any such stressor(s) and the Veteran's symptoms.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed report. 

8.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to evaluate his service-connected left hand scar, left middle finger disability, right middle finger disability, right ring finger disability, and right little finger disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  


Left Hand Scar
The examiner should measure the area of the left hand scar.  The examiner should indicate whether this scar is, deep, superficial, unstable, painful, or causes limited function.  The examiner should describe any impairment resulting from this scar, and, in particular, should comment as to whether this scar causes any limitation of motion of the thumb and/or index finger.  

Finger Disabilities  
The examiner is requested to conduct range of motion testing of the left middle finger, right middle finger, right ring finger, and right little finger.  Range of motion should also be described by a statement as to the size of the gap, in centimeters or inches, between each fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible.  If pain on motion is observed, the physician should indicate the point at which pain begins.  

The examiner should indicate whether each finger disability is manifested by ankylosis, and if so, whether such is favorable or unfavorable and whether such ankylosis results in limitation of motion of other digits or interferes with the overall function of the hand.

The physician should describe any deformity of any of the examined fingers, and should specifically comment as to whether there is rotation or angulation of a bone.  

If any neurological manifestations attributable to any of the service-connected finger disabilities are present, the physician should identify the nerve or nerves involved, and should indicate whether such impairment is mild, moderate, or severe.  The physician should, to the extent possible, distinguish any such neurological manifestations from any attributable to the service-connected left wrist strain.  

The physician should measure the area of any right ring finger scar and should indicate whether this scar is, deep, superficial, unstable, painful, or causes limited function.  

10.  After ensuring that the development is complete, re-adjudicate the claims.  In readjudicating the claim for a rating in excess of 10 percent for the right ring finger disability, the AMC/RO should clarify the basis for the 10 percent rating currently assigned and address whether any separate rating for a scar is warranted.  

If any claim is not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


